Case 3:19-bk-30927   Doc 9   Filed 04/04/19 Entered 04/04/19 08:27:46   Desc Main
                             Document     Page 1 of 15
Case 3:19-bk-30927   Doc 9   Filed 04/04/19 Entered 04/04/19 08:27:46   Desc Main
                             Document     Page 2 of 15
Case 3:19-bk-30927   Doc 9   Filed 04/04/19 Entered 04/04/19 08:27:46   Desc Main
                             Document     Page 3 of 15
Case 3:19-bk-30927   Doc 9   Filed 04/04/19 Entered 04/04/19 08:27:46   Desc Main
                             Document     Page 4 of 15
Case 3:19-bk-30927   Doc 9   Filed 04/04/19 Entered 04/04/19 08:27:46   Desc Main
                             Document     Page 5 of 15
Case 3:19-bk-30927   Doc 9   Filed 04/04/19 Entered 04/04/19 08:27:46   Desc Main
                             Document     Page 6 of 15
Case 3:19-bk-30927   Doc 9   Filed 04/04/19 Entered 04/04/19 08:27:46   Desc Main
                             Document     Page 7 of 15
Case 3:19-bk-30927   Doc 9   Filed 04/04/19 Entered 04/04/19 08:27:46   Desc Main
                             Document     Page 8 of 15
Case 3:19-bk-30927   Doc 9   Filed 04/04/19 Entered 04/04/19 08:27:46   Desc Main
                             Document     Page 9 of 15
Case 3:19-bk-30927   Doc 9    Filed 04/04/19 Entered 04/04/19 08:27:46   Desc Main
                             Document      Page 10 of 15
Case 3:19-bk-30927   Doc 9    Filed 04/04/19 Entered 04/04/19 08:27:46   Desc Main
                             Document      Page 11 of 15
Case 3:19-bk-30927   Doc 9    Filed 04/04/19 Entered 04/04/19 08:27:46   Desc Main
                             Document      Page 12 of 15
Case 3:19-bk-30927   Doc 9    Filed 04/04/19 Entered 04/04/19 08:27:46   Desc Main
                             Document      Page 13 of 15
Case 3:19-bk-30927   Doc 9    Filed 04/04/19 Entered 04/04/19 08:27:46   Desc Main
                             Document      Page 14 of 15
Case 3:19-bk-30927   Doc 9    Filed 04/04/19 Entered 04/04/19 08:27:46   Desc Main
                             Document      Page 15 of 15
